 



Exhibit 10.23
AMENDMENT NUMBER EIGHTEEN
to the
Master Repurchase Agreement
dated as of May 30, 2002
by and between
NEW CENTURY FUNDING SB-1, a Delaware statutory trust
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
(as successor to SALOMON BROTHERS REALTY CORP.)
     This AMENDMENT NUMBER EIGHTEEN (this “Amendment Number Eighteen”) is made
this 31st day of July, 2006, by and among NEW CENTURY FUNDING SB-1, a Delaware
statutory trust, having an address at c/o Christiana Bank & Trust Company, 1314
King Street, Wilmington, Delaware, 19801 (“NC SB-1”) and CITIGROUP GLOBAL
MARKETS REALTY CORP. (as successor to Salomon Brothers Realty Corp.), having an
address at 390 Greenwich Street, New York, New York 10013 (the “Buyer”) to the
Master Repurchase Agreement, dated as of May 30, 2002, between NC SB-1 and the
Buyer, as amended (the “Agreement”).
RECITALS
     WHEREAS, the Buyer and NC SB-1 have agreed to amend the Agreement to extend
the termination date thereof; and
     WHEREAS, as of the date of this Amendment Number Eighteen, NC SB-1
represents to the Buyer that it is in compliance with all of the representations
and warranties and all of the affirmative and negative covenants set forth in
the Agreement and is not in default under the Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Effective as of July 31, 2006, Section 27 of the Agreement shall
be amended by substituting “August 1, 2006” for “July 31, 2006” in clause
(i) thereof.
     SECTION 2. Representations. In order to induce the Buyer to execute and
deliver this Amendment Number Eighteen, the Seller hereby represents to the
Buyer that as of the date hereof, after giving effect to this Amendment Number
Eighteen, the Seller is in full compliance with all of the terms and conditions
of the Agreement and the Letter Agreement and no Default, Event of Default or
Material Adverse Change has occurred under the Agreement.
     SECTION 3. Fees and Expenses. The Seller agrees to pay to the Buyer all
fees and out of pocket expenses incurred by the Buyer in connection with this
Amendment Number Eighteen and all other related documentation (including all
reasonable fees and

 



--------------------------------------------------------------------------------



 



out of pocket costs and expenses of the Buyer’s legal counsel incurred in
connection with the foregoing documents), in accordance with Section 22 of the
Agreement.
     SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Master Repurchase
Agreement.
     SECTION 5. Limited Effect. This Amendment Number Eighteen shall become
effective upon the execution hereof by the parties hereto. Except as expressly
amended and modified by this Amendment Number Eighteen, the Master Repurchase
Agreement shall continue in full force and effect in accordance with its terms.
Reference to this Amendment Number Eighteen need not be made in the Master
Repurchase Agreement or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Master Repurchase Agreement, any reference
in any of such items to the Master Repurchase Agreement being sufficient to
refer to the Master Repurchase Agreement as amended hereby.
     SECTION 6. GOVERNING LAW. THIS AMENDMENT NUMBER EIGHTEEN SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS,
RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     SECTION 7. Counterparts. This Amendment Number Eighteen may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Seller have caused this Amendment
Number Eighteen to be executed and delivered by their duly authorized officers
as of the day and year first above written.

                  NEW CENTURY FUNDING SB-1  
 
                By: Christiana Bank & Trust Company, not in     its individual
capacity but solely as owner trustee
 
           
 
  By:   /s/ Louis W. Geibel    
 
                Name: Louis W. Geibel         Title:   Vice President    
 
                CITIGROUP GLOBAL MARKETS REALTY CORP.
 
           
 
  By:   /s/ Bobbie Theivakumaran    
 
                Name: Bobbie Theivakumaran         Title:   Authorized Agent    

     Each of the undersigned Guarantors under the Amended and Restated Guaranty
and Pledge Agreement dated as of October 1, 2004, as amended, hereby
acknowledges and agrees to the amendments and modifications to the Master
Repurchase Agreement made pursuant to this Amendment Number Eighteen.

          NEW CENTURY MORTGAGE CORPORATION  
 
       
By:
  /s/ Karl Weiss    
 
        Name:   Karl Weiss     Title:     SVP    
 
        NEW CENTURY FINANCIAL CORPORATION (f/k/a New Century REIT, Inc.)
 
       
By:
  /s/ Kevin Cloyd    
 
        Name: Kevin Cloyd     Title:   EVP    
 
       
By:
  /s/ Brad A. Morrice    
 
        Name: Brad A. Morrice     Title:   President and CEO    

 